Citation Nr: 1751921	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to April 12, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for PTSD prior to March 14, 2014, and 50 percent thereafter.  

3.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD) to include depression. 

4.  Entitlement to service connection for a sleep disorder, to include sleep apnea and as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985 and from July 1987 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013, April 2015, and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the March 2013 rating decision, the RO denied entitlement to service connection for a mental health condition, to include depression, claimed as service connection for PTSD and depression.  In the April 2015 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective March 14, 2014.  In the March 2016 rating decision, the RO denied entitlement to service connection for a sleep disorder.  The Veteran timely disagreed with the initial rating, effective date, and the service connection claims.  

In an August 2015 rating decision, the Decision Review Officer (DRO), granted an earlier effective date of April 12, 2013, for the grant of service connection for PTSD and assigned a 30 percent rating prior to March 14, 2014.  This created staged ratings, as indicated on the title page.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Board notes that the Veteran has perfected an appeal for the issues of entitlement to service connection for a left shoulder disability and acid reflux; however, these issues have not yet certified to the Board.  A review of the claims file reflects that the Agency of Original Jurisdiction (AOJ) is still taking action to develop those issues.  Therefore, the Board will not accept jurisdiction over them at this time; rather, they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for an acquired psychiatric disorder, (other than PTSD) to include depression, and entitlement to service connection for a sleep disorder, to include sleep apnea and as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for PTSD that was granted was filed on July 16, 2012; entitlement to that benefit did not arise prior to April 12, 2013.

2.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have, throughout the pendency of the claim, more nearly approximated occupational and social impairment, with deficiencies in most areas, but they have not more nearly approximated total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 12, 2013, for the grant of service connection for PTSD, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.304(f), 3.400 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In this case, the appeal arises from the Veteran's disagreement with the initial rating assigned and the effective date after the grant of service connection for PTSD.  The RO issued a July 2012 letter dated that advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial rating and effective date has been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify has been met in this case.

VA fulfilled its duty to assist the Veteran in obtaining updated VA treatment records, private treatment records, and any other identified and available evidence needed to substantiate his claims.  In February 2013, November 2013, April 2015, and January 2016 the Veteran was afforded a VA examination to determine the severity of his service-connected PTSD.  The Board notes that in a February 2014 notice of disagreement (NOD), the Veteran, through his attorney asserted that the February 2013 examination was inadequate.  Although the Veteran's attorney cited to case law, no contentions were provided as to why the examination was inadequate.  To this end, the Board finds that the VA examination reports are adequate because, as indicated in the discussion below, they are based on consideration of the Veteran's prior medical history and described the PTSD, in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.

II. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).   A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Here, the Veteran filed a claim for service connection for PTSD on July 16, 2012.  He does not contend, and the evidence does not otherwise reflect, any prior claims for PTSD.

A January 2000 letter states that the Veteran was approved for a mental health program.

Private treatment records dated in January 2010 and February 2010 note slight depression.

In a July 2012 statement, the Veteran asserted that he had anxiety during his military service.  

Lay statements dated in January 2013, from a former service member who served with the Veteran, the Veteran's brother, and mother, indicated that the Veteran was depressed and anxious during service and that his depression continued after service.

In February 2013, the Veteran was afforded a mental disorders examination.  He reported that he was stressed over losing his home in another state and over his children.  He stated that he is divorced and currently single.  As to leisurely activities, he stated that he enjoys golfing, bowling, and hunting.  He reported his employment history and indicated that he was currently employed.  The examiner found that the Veteran did not have a current physiatric disorder.  The examiner indicated that the Veteran's affect was full and broad; he is not hypervigilant.  He talked freely about his military service.  The examiner assessed a GAF score of 85.  The VA examiner indicated that he reviewed the claims file and noted a February 2012 private psychiatric report that reflected that the Veteran was in good with health, with normal affect and congruent mood.  The examiner also indicated that the Veteran's STRs reflected that he had difficulty sleeping, concentrating, and he reported marriage problems.  The examiner noted that the Veteran's STRs documented a suspected personality disorder; however during service the Veteran was not diagnosed with a psychiatric disorder, to include depression.  The examiner concluded that presently the Veteran does not have a psychiatric disorder.

An April 12, 2013, VA mental health initial evaluation note documented the Veteran's reports of depression, difficulty concentrating, decreased motivation, irritability, anger, and chronic sleep impairment with nightmares.  The Veteran elaborated and stated that he has been experiencing depressive symptoms, such as decreased interest, inability to get up in the morning, and feelings of worthlessness.  He indicated that during course of his employment as a truck driver, he has road rage and he becomes easily frustrated with his co-workers and supervisors.  He denied suicidal ideation.  The VA treatment provider diagnosed depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 61. 

In November 2013, the Veteran was afforded an examination.  The examiner diagnosed depressive disorder NOS and provided a negative nexus opinion between the Veteran's diagnosis and his military service. 

In a March 14, 2014, psychological assessment conducted by R.M., PhD, the Veteran reported anxiety; depression; irritability; anger; and difficulties maintaining self-care routines and family, work, and friends relationships.  R.M., PhD, indicated that the Veteran's impairments include limitations in occupational potential, difficulties focusing and learning new tasks, emotional effects of his health problems, poor social skills, and concentrating.  R.M., PhD, indicated that the Veteran exhibits impaired impulse control because he feels overwhelmed.  He has a lack of energy and, therefore, he does not want to engage in activities or complete task.  R.M., PhD, diagnosed PTSD (pursuant to the DSM-IV criteria); dysthymia; generalized anxiety disorder; and alcohol dependence in full remission.  R.M., PhD, attributed the Veteran's PTSD to his in-service stressors that he experienced and witnessed during the course of his military occupational specialty (MOS) as a military police. 

The Board finds that entitlement to an effective date prior to April 12, 2013, for the grant of service connection for PTSD is not warranted.

The Board finds that the earliest possible effective date for entitlement to service connection for PTSD is April 12, 2013, the day the Veteran was initially diagnosed with a depressive disorder NOS, if that is considered the date entitlement arose for PTSD.

The Board notes that the Veteran was not diagnosed with PTSD on April 12, 2013, but rather a depressive disorder NOS.  In this regard, an April 12, 2013, VA treatment record shows that the Veteran presented psychiatric symptoms that were diagnosed as depressive disorder NOS.  The Veteran reports that the same symptoms that were diagnosed as depressive disorder, NOS, on April 12, 2013, which were subsequently diagnosed as PTSD during a March 2014 psychological assessment.  See McGrath v. Gober, 14 Vet.App. 28, 35 (2000) (in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is irrelevant").  

It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

To this end, the evidence establishes that the Veteran filed his claim for service connection for PTSD and depression on July 16, 2012, and that he did not have a diagnosis of psychiatric disorder or manifestations of a psychiatric disorder until April 12, 2013.  For instance, prior to April 12, 2013, the lay and medical evidence reflects mild depression and stress.  Furthermore, the February 2013 examiner found that the Veteran's affect was normal, his mood was congruent, assigned a GAF score of 85, and concluded that the Veteran did not have a psychiatric disorder.  GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). Moreover, the February 2013 examiner indicated that he reviewed the Veteran's claims file and noted that in a February 2012 private psychiatric report that found that the Veteran was in good health and that there was no prior psychiatric disorder or symptoms there. 

The evidence reveals that it was not until the April 12, 2013, VA mental health initial evaluation that the Veteran was diagnosed with a psychiatric disorder.  Furthermore, during the April 12, 2013, VA mental health initial evaluation the Veteran reported several symptoms, to include difficulty concentrating, decreased motivation, irritability anger, and chronic sleep impairment with nightmares.  The Veteran elaborated and stated that he has been experienced depressive symptoms, such as decreased interest, inability to get up in the morning, and feelings of worthlessness.  The April 2013 VA treatment provider diagnosed a depressive disorder and a GAF score 65.  A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  Notably, based on the GAF scores, the Veteran's symptoms prior to April 12, 2013, were absent or minimal symptoms.  Conversely, after April 12, 2013, his symptoms were characterized as mild symptoms, or some difficulty in social, occupational, or school functioning.  Thus, it was not until the April 12, 2013, mental health initial evaluation that the Veteran reported symptoms that were later diagnosed as PTSD.  

With respect to the "date entitlement arose" the Board notes that entitlement would arise when PTSD is medically diagnosed.  See Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (finding that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); entitlement cannot arise on a date for which there is no medical diagnosis of a veteran's PTSD).  In this case, the medical evidence first demonstrates a diagnosis a depressive disorder NOS on April 12, 2013, however, as indicated above, the Board finds that the Veteran's PTSD symptoms first manifested on that date.   

In McGrath, the appellant argued that he had been misdiagnosed with schizophrenia when he actually suffered from PTSD.  The appellant in McGrath provided medical opinions that indicated that he had been actually suffering from PTSD and not schizophrenia since 1972.  The Court remanded to the Board to determine whether medical evidence supported the appellant's claim for an earlier effective date because originally, McGrath was misdiagnosed with schizophrenia rather than PTSD.  In this case, the Veteran has not provided any evidence indicating that he had been suffering from PTSD, prior to April 12, 2013.  As stated above, the evidence only shows symptoms of mild depression and stress.  

To this end, the Veteran is not shown to be competent to diagnose a mental health disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a psychiatric disability, including PTSD, is not a simple medical condition susceptible to lay diagnosis.  See Young, 766 F.3d 1348 at 1353 ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").

The Board therefore finds entitlement to service connection for PTSD arose on April 12, 2013.  Therefore, because the date entitlement arose is later than the date of receipt of the claim for PTSD in July 2012, the effective date for the grant of service connection was properly assigned as April 12, 2013.  38 C.F.R. § 3.400.

III.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran asserts that he is entitled to an initial higher rating for PTSD.

His PTSD is rated 30 percent prior to March 14, 2014, and 50 percent thereafter pursuant to 38 C.F.R. § 4.130, DC 9411.

All mental disorders are evaluated pursuant to 38 C.F.R. § 4.130 under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.

Under this criteria, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

GAF scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard, 9 Vet. App. at 267 (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  This case was certified to the Board in May 2016.  Thus, the date the Veteran's claim was certified to the Board was after August 4, 2014, which is the date the regulations replacing DSM-IV with DSM-5 are effective.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  However, the GAF scores of record will be considered and weighed.  See M21-1, Part III.iv.3.A.6.e (DSM-5 and Mental Disorders Specialty Examinations); Part III.iv.4.H.1.k. 

Turning to the evidence of record, in February 2013, the Veteran was afforded an examination.  He reported that he was married from 1985 to 1989 and has been divorced since that time and is currently single.  He has two adult children.  For the past two years, he has been living in a recreational vehicle (RV).  He stated that during the summer months, he is happy because he is able to do outside activities with friends, such as golfing.  He indicated that he is stressed, due to losing his home in another state and his children.  As to leisurely activities, he stated that he enjoys golfing, bowling, and hunting.  He stated that he has a high school degree.  He reported that from 1999 to 2009 he owned a cross roads ambulance trolley service, and then from 1991 to 1998 he was employed as a correctional officer.  Currently, he has been employed as a truck driver for two years.  The examiner found that the Veteran did not have a current physiatric disorder.  The examiner assessed a GAF score of 85.  

An April 2013 VA mental health initial evaluation note documented the Veteran's reports of depression, difficulty concentrating, decreased motivation, irritability, anger, and chronic sleep impairment with nightmares.  The Veteran elaborated and stated that he has been experiencing depressive symptoms, such as decreased interest, inability to get up in the morning, and feelings of worthlessness.  He indicated that during course of his employment as a truck driver, he has road rage and he becomes easily frustrated with his co-workers and supervisors.  He denied suicidal ideation.  He denied family and occupational problems.  He stated that he has a close family and that he visited his parents in 2012 and plans to visit them again this year at a family reunion.  He maintains telephone contact with his adult children and siblings.  He has several close friends, specifically, one friend who he has known since 5th grade.  The VA treatment provider found that the Veteran was oriented to time, place, and person.  His speech was normal.  His grooming was appropriate.  His thought process was normal and coherent.  Insight, judgement, and memory were normal.  The VA treatment provider diagnosed depressive disorder, not otherwise specified (NOS) and assigned a GAF score of 61. 

In a November 2013 VA examination, the Veteran reported depressed mood anxiety, hypervigilant behaviors, and nightmares.  The Veteran stated that he has depression during the winter months.  He stated that he is employed full time as a truck driver.  The examiner diagnosed depressive disorder, NOS.  

In a March 2014 private psychological assessment, the Veteran reported anxiety; depression; irritability; anger; difficulties with maintaining self-care routines, and difficulties with maintaining family, work, and friend relationships.  R.M., PhD, indicated that the Veteran's impairments include limitations in occupational potential, difficulties focusing and learning new tasks, emotional effects of his health problems, poor social skills, and concentrating.  The R.M., PhD, indicated that the Veteran exhibits impaired impulse control when he feels overwhelmed.  He has decreased energy; thus, he does not want to engage in activities or complete tasks.  R.M., PhD, found that the Veteran's social, occupational, and personal impairment was due to his PTSD.  The R.M., PhD, characterized the Veteran's PTSD as moderate to severe and assigned a GAF score of 53.

Lay statements from the Veteran's mother and brother report that the Veteran does not socialize with family members, to include a holiday events.  He moved away from family and friends.  Specifically, the Veteran's mother lay statement reported that the Veteran has violent nightmares.  See, e.g., lay statement dated January 2013.   

In a March 2015 VA treatment record, the Veteran reported depression and anxiety.  He stated that his sleep has improved.  He stated that he continues to live in a RV park, which he feels that he is a part of the family who owns the RV park, as they spend time together, particularly in the summer.  He stated that he is employed as a truck driver. 

In April 2015, the Veteran was afforded an examination.  He reported irritability with anger outbursts, hypervigilance, anxiety, difficulty in establishing and maintaining effective work and social relationships, exaggerated startle response, problems with concentration, and chronic sleep impairment.  He reported the same family and employment history as reported during the February 2013 examination.   However, as to his employment background, he also reported that he was an AA in Texas Central in 1989 and completed a college level examination program (CLEP). As to leisurely activities, he enjoys hunting.  The examiner diagnosed PTSD with occupational and social impairment with reduced reliability and productivity. 

In a November 2015 statement, the Veteran reported that he has daily suicidal ideation, impaired impulse control, difficulty maintaining and establishing relationships, panic attacks, depression, and difficulty adapting to stressful circumstances.  As to his impaired impulse control, he stated that during the course of his employment as a truck driver, he has road rage and yells.  He stated that he also yells at others in the home.  With respect to maintaining and establishing relationships, he stated that he stays at home mostly, and finds it difficult to meet new people.   

VA treatment records dated in April 2015, August 2015, September 2015, and December 2015 include the Veteran's complaints of sleep impairment, irritability, and anxiety.  Specifically, in a December 2015 VA treatment report, he stated that he has support from his family.  He enjoys golfing.  He stated that he currently is looking for a new job because he wants to be social.  The August 2015 and December 2015 VA treatment providers found that the Veteran's grooming and hygiene were good.  The August 2015, September 2015, and December 2015 AV treatment providers found that the Veteran's thought process was logical and goal directed.  His speech and thought content was relevant.  His insight was adequate. 

In January 2016, the Veteran was afforded an examination.  The Veteran reported chronic sleep impairment, depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.  The Veteran stated that he continues to be single.  He stated that he has three granddaughters.  He has a relationship with his daughter, granddaughter, mother, and sister.  He rated his socialization a 4 on a scale from 1 to 10, with 10 being the greatest.  He explained that he prefers social isolation   He is a truck driver; however, he stated that he has recently taken educational courses.  He stated that he spend his free time going to the bar, golfing, and fishing.  He stated that in the winter months he is depressed.  The VA examiner found that the Veteran was oriented to time place, and person.  He was dressed and groomed appropriately.  His attention, concentration, judgment, insight, and memory were intact.  The examiner diagnosed PTSD with occupational and social impairment with reduced reliability and productivity. 

A January 2016 biopsychosocial assessment and February 2016 and March 2016 progress notes includes the Veteran reports of nonviolent anger, depression, chronic sleep impairment, hypervigilance, irritability, relationship problems, social isolation, difficulty with concentration, and verbal outburst.  He stated that he frequently loses his temper.  He denied ideation.  He denied close friends that he can confide in.  W. Sims, PhD, indicated that the Veteran's anger interferes with his social functioning.  His speech was normal.  His mood was normal with no signs of depression.  There was no indication of hallucinations, delusions, or bizarre behaviors.  His thinking was logical and thought content was appropriate.  His memory was intact; he was oriented to all spheres.  Insight and judgment were intact.  W. Sims, PhD, diagnosed dysthymic disorder, generalized anxiety disorder, alcohol dependence, and PTSD.

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with diagnosed dysthymic disorder, depressive disorder, generalized anxiety disorder, and alcohol dependence.  The VA examiners, private evaluators, and VA treatment providers have not differentiated between symptomatology associated with the Veteran's service-connected PTSD and the nonservice-connected disorder.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to his PTSD, for the purposes of assessing the severity of that disability.

Throughout the appeal period, the Veteran's PTSD has manifested by symptoms including depression; depressed mood; difficulty concentrating; decreased motivation; irritability; anger; chronic sleep impairment with nightmares; impaired impulse control; difficulties with maintaining family, work, and friend relationships; hypervigilance; suicidal ideation.  Furthermore in a November 2015 statement, the Veteran stated that he has difficulty maintaining and establishing relationships, namely because he mostly stays in the home and finds it difficult to meet new people.   

Therefore, having considered these factors together and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms are of such frequency, duration, and severity so as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating throughout the appeal period.  See Vazquez-Claudio, 713 F.3d at 117.

The Board finds that the Veteran does not meet the next higher rating, a 100 percent, as the PTSD symptoms do not more nearly approximate total occupational and social impairment, mainly because the evidence reflects that the symptoms and impairment caused by the Veteran's PTSD are not indicative of occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  For example, there was no evidence of gross impairment in thought processes or communication.  To this end, VA treatment providers and VA examiners found that the Veteran's thought process and speech was normal.  See, e.g., VA mental health initial evaluation note dated April 2013 and VA treatment records dated in August 2015 and December 2015.  As to intermittent ability to perform activities of daily living, the March 2014 R.M., PhD, indicated that the Veteran has difficulties with maintaining self-care routines.  However, throughout the appeal period, VA treatment providers and VA examiners found that the Veteran was adequately groomed and casually dressed.  See, e.g., VA mental health initial evaluation note dated April 2013, VA treatment records dated in August 2015 and December 2015.   Moreover, there was no evidence of delusions or hallucinations, memory loss for names of close relatives or own name, or disorientation to time and place.  

Throughout the appeal period, the Veteran reported that he has been consistently employed as a truck driver.  Although the Veteran indicated that he experiences road rage and frustration with his co-workers and supervisors, there was no indication that his PTSD symptoms and impairment more nearly approximated total occupational impairment.  Moreover, during the April 2013 VA mental health initial evaluation, he denied occupational problems.  As to social impairment, lay statements from the Veteran's mother and brother reported that the Veteran does not socialize with family members and that he moved away from his family.  However, during the April 2013 VA mental health initial evaluation, the Veteran stated that he has a close family and that he visits with his parents.  He maintains telephone contact with his children and siblings.  He has several close friends, specifically, one friend who he has known since 5th grade.  Furthermore, during the March 2015 VA treatment visit, the Veteran stated that he feels that he is a part of the family who owns the RV park, as they spend time together, particularly in the summer.  To this end, although the Veteran may prefer isolation at times, he continues to socialize with others and engage in activities with others, such as golfing and fishing.  As indicated above, even though he moved away from his family, he continues to maintain a relationship with them.  During the January 2016 examination, the Veteran reported that he has a relationship with his daughter, granddaughter, mother, and sister.  Thus, the evidence reflects that PRSD symptoms and impairment do not more nearly approximate total social impairment.   

During the appeal period, the Veteran's GAF scores ranged from 65 to 53.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers.  These scores reflect moderate to mild symptoms, which still do not to show total occupational and social impairment.  While GAF scores are not binding on the Board they are evidence that must be considered, notwithstanding the fact that they are not considered in the DSM-V.

As the preponderance of the evidence is against an initial rating higher than 70 percent, the benefit of the doubt doctrine is not otherwise for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Additionally, a request for an entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Here, the Veteran reported that he has a high school degree.  Additionally, he stated that from 1999 to 2009 he owned a cross roads ambulance trolley service, and then from 1991 to 1998 he was employed as a correctional officer.  Throughout the appeal period, he has been employed for two years as a truck driver.  Although the Veteran has indicated that during course of his employment as a truck driver, he has road rage and he becomes easily frustrated with his co-workers and supervisors he has not contended, and the evidence does not show, that his service-connected PTSD would otherwise render him unable to secure or follow substantially gainful employment or unemployability.  Therefore, the issue of entitlement to a TDIU has not been raised by the evidence of record.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims herein decided.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

Entitlement to an effective date prior to April 12, 2013, for the grant of service connection for PTSD, is denied. 

Entitlement to an initial 70 percent initial rating, but no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran claims that he has a sleep disorder that is due to his military service.  See Veteran's claims dated in March 2014 and May 2015.  Alternatively, he asserted that his sleep disorder is secondary to service- connected PTSD.  Id.

In a July 2012 statement, the Veteran asserted that he had difficulty sleeping during his military service. 

A February 2012 private treatment record notes that the Veteran's allergy symptoms cause him to wake up at night. 

During VA examinations, for PTSD, private evaluations, and VA treatment visits the Veteran reported difficulty sleeping.  See, e.g., VA examination reports dated April 2015 and January 2016 and biopsychosocial assessment dated January 2016. 

In December 2015, the Veteran was afforded a sleep apnea Disability Benefits Questionnaire (DBQ).   The DBQ stated that a sleep study had not been performed, and directed the examiner that if the evidence indicates a diagnosis of sleep apnea, a sleep study should be completed to confirm a diagnosis.  The VA examiner indicated that the Veteran's claims file was not reviewed.  However, on another page in the DBQ, the certified physician examiner indicated that the Veteran's claim file was reviewed.  Nevertheless, the certified physician examiner stated that the Veteran "has never been diagnosed with sleep apnea" and that testing has not been "performed, nor is it needed now."  The certified physician examiner explained that the Veteran's records do not mention nor is it suspected that the Veteran has sleep apnea.  Thereafter, the certified physician examiner stated that there is no documentation in the medical literature that supports a relationship of PTSD and sleep apnea.

In a January 2016 examination for PTSD, the VA psychologist stated that the Veteran does have sleep issues, and such symptoms are considered as part of the Veteran's PTSD symptomology and not a separate sleep disorder.  Thereafter, the VA psychologist opined that the sleep disorder, to include sleep apnea, is at least as likely as not caused by or aggravated beyond its natural progression by the service connected PTSD.  The VA psychologist stated that the Veteran does not meet the DSM-5 criteria for a separate sleep disorder, thus, the question of question of causation and aggravation is moot.  The VA psychologist noted that sleep apnea is considered a medical condition, and medical research does not support sleep apnea being caused by or aggravated by PTSD.

In sum, the evidence shows that the Veteran has reported on several occasions that he has sleep impairment and sleeping problems; however, he has not been afforded an appropriate examination or testing to determine whether he has a current diagnosis of sleep disorder or sleep apnea.  To this end, the Board finds that the opinions of record to assess the Veteran's claimed sleep disorder are flawed.  As to the December 2015 DBQ, the DBQ is unclear whether the Veteran's claims file was reviewed, which is particularly important in this case, as the certified physician examiner found that the Veteran has never been diagnosed with sleep apnea.  Furthermore, the certified physician examiner indicated that there is no relationship between sleep apnea and PTSD.  However, the evidence shows that the Veteran has consistently reported chronic sleep impairment throughout his PTSD examinations and noted in his VA treatment records.  

As to the January 2016 examination for PTSD, the VA psychologist's statements were internally inconsistent.  For instance, the VA psychologist first indicated that the Veteran's "sleep issues" were being considered as a part of the Veteran's PTSD symptomology and not a separate sleep disorder.  Conversely, the VA psychologist indicated that the Veteran does not meet the criteria for a sleep disorder. 

As such, the evidence establishes that the Veteran suffers from "sleep issues" and sleep impairment however an appropriate examination or testing has not been obtained to determine the nature and etiology of the Veteran's claimed sleep disorder; therefore, the Board finds that a remand is necessary to accomplish such.  

With regard to the acquired psychiatric disorder, to include depression, the Veteran claims that his depression is due to his military service.  See Veteran's statement dated July 2012.  Specifically, he asserts that during the course of his MOS as a military police officer, he witnessed many traumatic events that resulted in his depression.  He explained that as a military police officer, he investigated many suicides and training accidents that resulted in deaths

His DD-214 confirms that his MOS was a military police. 

The Veteran's STRs reveal a January 1991 STR that notes that the Veteran was seen on two consecutive days; he displayed mild sociopathy and a chronic personality disorder that resulted in mild interpersonal difficulties.  The January 1991 STR documented that the Veteran was dealing with marital problems that had not yet directly interfered with his military duties. 

A July 1991 STR, request for mental health consultation, suggested that the Veteran has impaired judgment.  Further, the July 1991 STR stated that the Veteran has asserted that he had "physical and mental abuse in the past, as well as on a continual basis via letters and telephone calls."  

In February 2013, the Veteran was afforded a mental disorders examination.  The VA examiner noted the STRs, referenced above, and concluded that the Veteran "has no mental disorder at this time so therefore it cannot be related to that time on active duty service for counseling.  If he did have a diagnosis, then it still would [remain] that this would NOT BE establishing an nexus due to paucity in medical evidence over about two decades.  There was treatment in 2010 but this was post militarily related to many psychosocial stressors noted above in his report."

Thereafter, a March 2014, private psychological assessment diagnosed depression and a January 2014 VA treatment record notes a diagnosis of depression, not otherwise specified ( NOS); however, no etiology opinion was rendered. 

As such, the Board finds that upon remand, a medical opinion should be obtained to determine the etiology of the Veteran's acquired psychiatric disability (other than PTSD), to include depression. 

Accordingly, the remaining claims are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of sleep disorder, to include sleep apnea.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  All necessary tests should be conducted, to include a sleep study.  The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran has a current sleep disorder, to include sleep apnea, since the date of his claim in March 2014.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it had its onset in service, or is otherwise related to service.

The examiner should also indicate whether a sleep disorder, to include sleep apnea, is either (a) caused or (b) aggravated by the Veteran's service-connected PTSD or asthma.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The examiner is asked to address/comment on the Veteran's assertions that he has experienced sleep problems since service.

3.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of his acquired psychiatric disorder (other than PTSD), to include depression.  The claims file, to include a copy of this remand, must be send to the examiner for review; consideration of such should be reflected in the completed examination report.  All necessary tests should be conducted.

As to the acquired psychiatric disorder (other than PTSD) to include depression, the examiner should opine whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that it had its onset in service or is otherwise related to service.

The examiner should provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his psychiatric symptoms in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


